                Case 2:19-cr-00238-MCE Document 17 Filed 07/01/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00238-MCE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   MAURICE SHOE,                                       DATE: June 25, 2020
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for status on June 25, 2020. On May 13, 2020, this Court issued General Order

18 618, which suspends all jury trials in the Eastern District of California “until further notice.” Further,

19 pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174,
20 and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

21 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
22 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

23 entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00238-MCE Document 17 Filed 07/01/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00238-MCE Document 17 Filed 07/01/20 Page 3 of 4


 1 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for status on June 25, 2020.

 7          2.       By this stipulation, defendant now moves to continue the status conference until August

 8 6, 2020, and to exclude time between June 25, 2020, and August 6, 2020, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.       The parties agree and stipulate, and request that the Court find the following:

11                   a)     The government has represented that the discovery associated with this case

12          contains approximately 24,303 pages of documents including financial records, business records,

13          email communications, and investigative reports. All of this discovery has been either produced

14          directly to counsel and/or made available for inspection and copying.

15                   b)     Counsel for defendant desires additional time to review this discovery and the

16          current charges, to conduct investigation and research related to the charges, to discuss the

17          discovery, charges, and potential resolutions with her client, and to otherwise prepare for trial.

18                   c)     Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny her the reasonable time necessary for effective preparation, taking into

20          account the exercise of due diligence.

21                   d)     The government does not object to the continuance.

22                   e)     Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of June 25, 2020 to August 6, 2020,

27          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

28          because it results from a continuance granted by the Court at defendant’s request on the basis of

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00238-MCE Document 17 Filed 07/01/20 Page 4 of 4


 1          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 2          of the public and the defendant in a speedy trial.

 3          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
      Dated: June 22, 2020                                     MCGREGOR W. SCOTT
 9                                                             United States Attorney
10
                                                               /s/ SHEA J. KENNY
11                                                             SHEA J. KENNY
                                                               Assistant United States Attorney
12

13
      Dated: June 22, 2020                                     /s/ WHITNEY BERNSTEIN
14                                                             WHITNEY BERNSTEIN
15                                                             Counsel for Defendant
                                                               MAURICE SHOE
16

17

18

19
                                                       ORDER
20
            IT IS SO ORDERED.
21
     Dated: June 30, 2020
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
